                    Case 20-50816-CSS            Doc 1       Filed 08/19/20        Page 1 of 10




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                                   )
    In re:                                                         )   Chapter 11
                                                                   )
                                                      1
    EXTRACTION OIL & GAS, INC., et al.,                            )   Case No. 20-11548 (CSS)
                                                                   )
                                                Debtors.           )   (Jointly Administered)
                                                                   )
                                                                   )
    EXTRACTION OIL & GAS, INC.,                                    )
                                                                   )
                                                Plaintiff,         )   Adversary Proceeding
                                                                   )
               v.                                                  )
                                                                   )   Adv. Proc. No. 20-_____ (CSS)
    GRAND MESA PIPELINE, LLC,                                      )
                                                                   )
                                                Defendant.         )
                                                                   )

                         COMPLAINT FOR DECLARATORY JUDGMENT

         Extraction Oil & Gas, Inc. (“Extraction”) files this Complaint for Declaratory Judgment

against Grand Mesa Pipeline, LLC (“Grand Mesa”). As the basis for its complaint, Extraction

states the following:

                                              Nature of the Action

         1.         On June 14, 2020, the above-captioned debtors and debtors in possession

(collectively, the “Debtors”) each filed a voluntary petition for relief under Chapter 11 of title 11

of the United States Code (the “Bankruptcy Code”). The Debtors are operating their businesses




1
     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
     number, are: Extraction Oil & Gas, Inc. (3923); 7N, LLC (4912); 8 North, LLC (0904); Axis Exploration, LLC
     (8170); Extraction Finance Corp. (7117); Mountaintop Minerals, LLC (7256); Northwest Corridor Holdings, LLC
     (9353); Table Mountain Resources, LLC (5070); XOG Services, LLC (6915); and XTR Midstream, LLC
     (5624). The location of the Debtors’ principal place of business is 370 17th Street, Suite 5300, Denver, Colorado
     80202.
               Case 20-50816-CSS          Doc 1       Filed 08/19/20   Page 2 of 10




and managing their properties as debtors-in-possession under sections 1107(a) and 1108 of the

Bankruptcy Code.

       2.      On June 15, 2020, the Debtors filed the Debtors’ Omnibus Motion for Entry of an

Order (I) Authorizing Rejection of Unexpired Leases of Nonresidential Real Property and

Executory Contracts Effective as of the Dates Specified Herein and (II) Granting Related Relief

[Docket No. 14] (the “Motion to Reject”). On August 4, 2020, Grand Mesa filed its Objection to

the Motion to Reject [Docket No. 363].

       3.      In connection with the Debtors’ chapter 11 cases, this adversary proceeding seeks

a declaration that certain covenants contained in the agreements between Grand Mesa and certain

of the Debtors do not “run with the land.”

                                     Jurisdiction and Venue

       4.      The United States Bankruptcy Court for the District of Delaware has jurisdiction

over this matter pursuant to 28 U.S.C. §§ 157, 1334, and 2201. The proceeding arises from the

above-captioned chapter 11 cases and seeks a declaratory judgment that certain covenants (if any)

contained in the agreements between Grand Mesa and certain of the Debtors do not run with the

land. This is a core proceeding under 28 U.S.C. § 157(b)(2).

       5.      Venue is proper in this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

       6.      Extraction consents to the entry of a final order or judgment by this Court.

                                              Parties

       7.      Debtors are debtors-in-possession in the above-captioned bankruptcy proceedings

by virtue of filing voluntary petitions for relief under chapter 11 of the Bankruptcy Code, 11 U.S.C.

§§ 101-1532, on June 14, 2020.




                                                  2
               Case 20-50816-CSS              Doc 1       Filed 08/19/20      Page 3 of 10




       8.      Defendant Grand Mesa, upon information and belief, is a Delaware limited liability

company with its principal place of business at 6121 South Yale Avenue, Suite 805, Tulsa,

Oklahoma 74136.

                                           Factual Allegations

       A.      The Amended and Restated Transportation Services Agreement.

       9.      On June 21, 2016, Grand Mesa entered into the Amended and Restated

Transportation Services Agreement (the “Transportation Agreement”) with Bayswater

Exploration & Production, LLC. A true and correct copy of the Transportation Agreement is

attached as Exhibit A.

       10.     Extraction Oil & Gas, LLC is the successor-in-interest to Bayswater Exploration &

Production, LLC under the Transportation Agreement. Extraction Oil & Gas, Inc. is the successor-

in-interest to Extraction Oil & Gas, LLC.

       11.      The initial term of the Transportation Agreement commenced as of the

Commencement Date2 and the contract “shall continue thereafter until the earlier of (a) the date

upon which [Extraction] has delivered the Committed Volume, or (b) seven . . . years following

the Commencement Date,” unless terminated earlier under the contract’s terms. See Ex. A § 6.1.

       12.     Under the Transportation Agreement, Extraction agreed to “tender to Grand Mesa

for transportation, or otherwise to pay for the transportation of, the Committed Volume in

accordance with the tender procedures set forth in the Tariff.” Id. § 4.1. The “Committed Volume”

is a set amount of crude petroleum within given timeframes. Id. § 2. Grand Mesa agreed to

transport tendered crude oil up to a certain volume from Lucerne, Weld County, Colorado to



2
       “‘Commencement Date’ means the first day of the first Month after the Month in which Shipper has received
       not less than forty-five (45) calendar days’ prior written notice from Grand Mesa that construction of the
       Pipeline System is substantially complete and that the Pipeline System is operational.” Ex. A § 2.
                                                      3
               Case 20-50816-CSS         Doc 1       Filed 08/19/20   Page 4 of 10




Cushing, Oklahoma via its 20-inch interstate pipeline.         Id. §§ 2 (“Services”), 3.1, Ex. A.

Extraction retained exclusive control and possession of all crude petroleum until its delivery into

the Pipeline System. Id. § 8.5. Extraction retains title to the crude petroleum throughout Grand

Mesa’s transportation and redelivery of its crude. Id.

       13.     Extraction’s commitments under the Transportation Agreement can be satisfied in

full either by: (1) shipping certain amounts of crude petroleum within certain timeframes or (2)

“by satisfaction of [Extraction’s] Total Financial Commitment.” Id. § 4.1. The Total Financial

Commitment “means the aggregate of the Fixed Monthly Payment set out in Schedule A,

multiplied by the per-barrel rate set out in Schedule B that is applicable to Committed Shippers at

the time the calculation is made, for all months remaining in the term.” Id. § 2. At Extraction’s

option, it may accelerate the satisfaction of the Total Financial Commitment, and its obligations

under the Transportation Agreement, through payment. Id. § 8.2 (“For the avoidance of doubt, the

Total Financial Commitment will be satisfied by payment by [Extraction] of the aggregate of the

Fixed Monthly Payments in accordance with the terms of this Agreement, or at [Extraction’s]

option, any payment made by [Extraction] to accelerate the satisfaction of that obligation.”).

       14.     In accordance with their agreement to transport Extraction’s produced oil, the

parties agreed to dedicate and commit certain mineral interests to the performance of the

Transportation Agreement—id. § 1.1—stating:




                                                 4
                Case 20-50816-CSS         Doc 1       Filed 08/19/20   Page 5 of 10




        15.     This dedication and commitment is so broad that Extraction would now be a

stranger on its own land if the parties intended the dedication to function as a conveyance. See id.

The Subject Leases are “the oil, gas, and mineral leases . . . , deeds, conveyances, and other

instruments described in Exhibit D . . . but only to the extent such leases are located within the

Dedication Area.” Id. § 2. The Wells are “a horizontal well for the production of hydrocarbons

located on the Subject Leases or on lands otherwise pooled . . . in which [Extraction] owns an

interest, that is either producing or intended to produce Dedicated Reserves, but expressly

excluding vertical wells and further expressly excluding the wells described on Exhibit F.”

Id. The Dedicated Reserves are “all of the right, title and interest of [Extraction] in and to all

Crude Petroleum reserves in and under the Subject Leases and the Wells Owned or Controlled by

[Extraction] . . . .” Id.

        16.     The parties, however, were careful to clarify that this dedication and commitment

was not intended to convey any of its mineral interests to Grand Mesa. The dedication and

commitment was subject to various reservations. Id. § 1.1. Those reservations include the

following rights:

        [Extraction’s right] . . . to operate (or cause to be operated) the Wells in its sole
        discretion, including the right (but not the obligation) to drill new Wells, to repair
        and rework old Wells, temporarily shut in Wells, renew or extend, in whole or in
        part, any of the Subject Leases, and to cease production from or abandon any Well
        or surrender any such Subject Leases, in whole or in part, when no longer deemed
        by [Extraction] to be capable of producing Crude Petroleum or other hydrocarbons
        in paying quantities under normal methods of operation . . . .3

        17.     Indeed, the parties clearly intended that Extraction retain its rights, titles, and

interests in the Dedicated Interests because the parties contemplated situations wherein Extraction

could transfer its mineral interests subject to the Transportation Agreement. See id. § 1.4 (“If



3
        Ex. A § 2.
                                                  5
                 Case 20-50816-CSS         Doc 1        Filed 08/19/20   Page 6 of 10




Shipper transfers any right, title, or interest in the Dedicated Interests, such transfer shall be made

subject to this Agreement . . . .”); id. § 8.4 (warranting that Extraction possesses title to all of the

crude petroleum delivered under the Transportation Agreement).

         18.     The parties also included a provision that purported to contractually render the

dedication—and only the dedication—a covenant running with Extraction’s mineral interests in

the Dedicated Area, making it enforceable against subsequent owners of Extraction’s mineral

interests in the Dedicated area by virtue of the privity of estate between the parties. Id. § 1.2.

         19.     Specifically, the parties provided:4




         20.     The Transportation Agreement is to be construed in accordance with the laws of

Texas, without regards to Texas’s conflict of laws rules. Id. § 15.14. The real property implicated

by the Transportation Agreement is located within Colorado. See id. § 2 (defining the Dedication

Area).

                                          Claims for Relief

         21.     The allegations set forth above are incorporated herein by reference.

         22.     Under Colorado law, a covenant runs with the land only when the parties intend the

covenant to run with the land and the covenant touches and concerns the land. Reishus v.

Bullmasters, LLC, 409 P.3d 435, 440 (Colo. App. 2016). Privity of estate is also required. See


4
         Ex. A § 1.2.
                                                   6
               Case 20-50816-CSS          Doc 1       Filed 08/19/20    Page 7 of 10




Taylor v. Melton, 274 P.2d 977, 982 (Colo. 1954); Farmers’ High Line Canal & Reservoir Co. v.

New Hampshire Real Estate Co., 92 P. 290, 293 (Colo. 1907).

       23.     Although intent that the covenant run with the land is necessary, it is not sufficient.

See Cloud v. Ass’n of Owners, Satellite Apartment Bldg., Inc., 857 P.2d 435, 440 (Colo. App.

1992) (“Even if there is an intent to make a covenant run with the land, the covenant must still

‘touch and concern’ the land, that is, it must closely relate to the land, its use, or its enjoyment.”)

(citing Bigelow v. Nottingham, 833 P.2d 764 (Colo. App. 1991)).

                                      COUNT I
      (Transportation Agreement – Declaratory Judgment under 28 U.S.C. § 2201(a))

       24.     The allegations set forth above are incorporated herein by reference.

       25.     The parties dispute whether the Transportation Agreement creates any covenants

that run with the land.

       26.     The Transportation Agreement does not create covenants that run with the land

under Colorado law. In particular, Extraction’s purely contractual promise to deliver to Grand

Mesa certain amounts of gas for shipping is not a covenant that runs with the land.

       27.     First, the Transportation Agreement does not grant Grand Mesa an interest in

Extraction’s real property sufficient to satisfy privity of estate under Colorado law. Indeed, the

Transportation Agreement does not actually grant any interest in Extraction’s allegedly burdened

mineral estate. See Ex. A § 2 (concerning dedication reservations); id. § 8.5 (concerning custody

of crude petroleum). Instead, the Transportation Agreement merely “identif[ies] and delineat[es]

the [parties’] contractual rights and obligations.” In re Sabine Oil & Gas Corp., 547 B.R. 66, 76

(Bankr. S.D.N.Y. 2016), aff’d, 567 B.R. 869 (S.D.N.Y. 2017), aff’d, 734 Fed. Appx. 64 (2d Cir.

2018). Thus, the original contracting parties were not in privity of estate, the current parties were



                                                  7
                 Case 20-50816-CSS                Doc 1        Filed 08/19/20       Page 8 of 10




never in privity of estate, and the covenants within the Transportation Agreement do not run with

the land.

        28.       Second, the covenants in the Transportation Agreement do not “touch and concern”

the land. Instead of benefitting or burdening Extraction’s mineral estate, the Transportation

Agreement benefits or burdens only the parties personally. The Transportation Agreement’s

covenants relate solely to Extraction’s produced crude petroleum, which Grand Mesa is to

transport via its interstate pipeline from Weld County, Colorado to Cushing Oklahoma. See

generally Ex. A. Moreover, Extraction can satisfy its obligations under the Transportation

Agreement by paying its remaining Total Financial Commitment, meaning that Grand Mesa

cannot compel Extraction to do anything with its produced crude petroleum, let alone with its

mineral estates.

        29.       As a result of the facts described in the preceding paragraphs, there exists a

controversy of sufficient immediacy and reality to warrant the issuance of a declaratory judgment.

        30.       A judicial declaration is necessary and appropriate so that Extraction may ascertain

its rights and obligations regarding the Transportation Agreement.

        31.       For the foregoing reasons, Extraction is entitled to a judicial declaration that the

covenants contained in the Transportation Agreement fail to run with the land.

        32.       Such a declaration will serve the twin interests of judicial efficiency and

cost-effectiveness by terminating the substantial and actual controversy between the parties, or

resolving some part of it.5 It will also serve a useful purpose by enabling the Court to determine


5
    On June 15, 2020, the Debtors filed the Motion to Reject to reject the Transportation Agreement pursuant to
    section 365 of the Bankruptcy Code and have adjourned adjudication of such to date. Bankruptcy courts have
    expressed a preference for the simultaneous adjudication of the issues raised in this adversary proceeding with a
    motion to reject the underlying executory contract. In re Sabine Oil & Gas Corp., 547 B.R. at 73 (“[B]ifurcating
    the motion to reject and further proceedings to finally resolve the underlying property law dispute is an inefficient
    use of judicial and private resources; it would have been far preferable for the Court to hear the two together.”).
                                                           8
               Case 20-50816-CSS        Doc 1       Filed 08/19/20   Page 9 of 10




whether the Transportation Agreement and all obligations thereunder may be rejected under

section 365 of the Bankruptcy Code.

                                       Prayer for Relief

       WHEREFORE, Extraction respectfully request that the Court enter judgment in

Extraction’s favor as follows:

               (a)    Declaring that the covenants contained in the Transportation Agreement do
                      not run with the land.

               (b)    Granting Extraction such other relief as the Court deems appropriate under
                      the circumstances.

                          [Remainder of Page Intentionally Left Blank]




                                                9
               Case 20-50816-CSS            Doc 1     Filed 08/19/20       Page 10 of 10




Dated: August 19, 2020                 /s/ Richard W. Riley
Wilmington, Delaware                   WHITEFORD, TAYLOR & PRESTON LLC6
                                       Marc R. Abrams (DE No. 955)
                                       Richard W. Riley (DE No. 4052)
                                       Stephen B. Gerald (DE No. 5857)
                                       The Renaissance Centre
                                       405 North King Street, Suite 500
                                       Wilmington, Delaware 19801
                                       Telephone:    (302) 353-4144
                                       Facsimile:    (302) 661-7950
                                       Email:        mabrams@wtplaw.com
                                                     rriley@wtplaw.com
                                                     sgerald@wtplaw.com
                                       - and -
                                       KIRKLAND & ELLIS LLP
                                       KIRKLAND & ELLIS INTERNATIONAL LLP
                                       Christopher Marcus, P.C. (admitted pro hac vice)
                                       Allyson Smith Weinhouse (admitted pro hac vice)
                                       Ciara Foster (admitted pro hac vice)
                                       601 Lexington Avenue
                                       New York, New York 10022
                                       Telephone:     (212) 446-4800
                                       Facsimile:     (212) 446-4900
                                       Email:         christopher.marcus@kirkland.com
                                                      allyson.smith@kirkland.com
                                                      ciara.foster@kirkland.com

                                       - and-

                                       Anna Rotman, P.C. (admitted pro hac vice)
                                       Kenneth Young (admitted pro hac vice)
                                       609 Main Street
                                       Houston, TX 77002
                                       Telephone: (713) 836-3600
                                       Facsimile: (713) 836-3601
                                       Email:      anna.rotman@kirkland.com
                                                   kenneth.young@kirkland.com

                                       Co-Counsel to Debtors and Debtors in Possession



6
    Whiteford, Taylor & Preston LLC operates as Whiteford Taylor & Preston L.L.P. in jurisdictions outside of
    Delaware.
                                                     10
